DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of t/e previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2022 has been entered.
 
Status of Application
The Examiner acknowledges receipt of the amendments filed on 2/1/2022 wherein claim 46-49 have been amended and claims 56-61 have been added.
Claims 40-50 and 55-61 are presented for examination on the merits. The following rejections are made.

Allowable Subject Matter
Claim 61 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Applicants’ Arguments
Applicants arguments filed 2/1/2022 regarding the rejection of claims 40, 42, 43, 47 and 49-50 made by the Examiner under 35 USC 103 over Gray et al. (US 9901128) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 10/18/2021.
Applicants arguments filed 2/1/2022 regarding the rejection of claims 41, 44-46 and 48 made by the Examiner under 35 USC 103 over Gray et al. (US 9901128), further in view of Mathis et al. (US 2008/0248704), evidenced by Wikipedia:menthol have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 10/18/2021.
In regards to the 103 rejection, Applicant asserts the following:
Gray does not disclose a polymeric yarn possessing an active compound dispersed within the yarn wherein the polymer matrix is imbibed on the yarn completely that is completely or partially along its length providing an imbibed yarn that releases the active compound from the polymer matrix.”; and
Gray does not disclose a “washable and reusable” article of clothing.
In response to A, as pointed out in the Final Action mailed 10/18/2021, the Examiner respectfully disagree and directs Applicant to Figure 1A: 
    PNG
    media_image1.png
    467
    563
    media_image1.png
    Greyscale
which is a diagram of the fabric 2a material wherein a yarn structure 2b is shown in the fabric material 2a. A coating 2c is shown on one yarn. As observed from Figure 1A and as explicitly described by Gray, the coating is not required to be present on all yarn fibers, just some which obviates the structure of imbibed yard and non-imbibed yarn of the instantly claimed invention.  Regarding the coating, the coating is to comprise a carrier material, such as a polymer like polyvinyl alcohol (see column 13, lines 15-20), and an antimicrobial active wherein the mixture is to be evenly distributed over the substrate (fiber surface such as yarn (see column 14, line 46). Thus, the imbibed yard possesses the properties being claimed. It is noted that Applicant also argues that Gray does not teach the polymer matrix as releasing the active compound. However, because the resulting structure is the same (polymer + active imbibed on to a target yarn), the properties must also follow, e.g. release of the active from the matrix. 
In response to B, Gray teaches modified articles as including clothing, coverings e.g., wraps and blankets, sheets, pillow cases, surgical drapes, equipment such as backpacks, hoods, jackets, shirts, etc.. It is observed that each of the clothings and coverings recited by Gray are routinely subject to washing as routine care and reuse. Moreover, the requirement that the article be “washable and reusable” is an intended use and fails to provide additional structural detail not already recited by the claims. See MPEP 2111.02. Applicants arguments are not considered persuasive. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 40, 42, 43, 47, 49-50, 55, 56 and 58-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gray et al. (US 9901128)
Gray teaches a fabric material comprising both superabsorbent polymeric fibers and non-superabsorbent fibers in a layer that is sufficiently porous as to allow air flow, wherein at least some superabsorbent polymer fibers in the fabric material have a coating thereon (see claim 2). The coating is to comprise a carrier material, such as a polymer like polyvinyl alcohol (see column 13, lines 15-20), and an antimicrobial active wherein the mixture is to be evenly distributed over the substrate (fiber surface such as yarn (see column 14, line 46). The coating may also include a water-absorbing or water-folding component, a surfactant and other ingredients such as super absorbent polymers (see column 14, lines 44-65). Figure 1A: 
    PNG
    media_image1.png
    467
    563
    media_image1.png
    Greyscale
 which is a diagram of the fabric 2a material wherein a yarn structure 2b is shown in the fabric 2a. A coating 2c is shown on one yarn. The article may be made by knitting or weaving the fibers (see column 14, lines 45-46). It is pointed out that the fibers are present in the air and would thus be “air-covered” (see instant claim 59). 
Thus, in all, Gray suggests an article of clothing having i) yarn, ii) a polymeric matrix comprising a polymer and an active compound dispersed in the polymer wherein the matrix is imbibed along the length of the yarn and iii) a non-imbibed yarn wherein the polymer matrix is not imbibed along its length. Such yields an article of clothing wherein the imbibed yarn is medicated and the non-imbibed yarn is non-mediated (see instant claim 50).
Gray’s clothing article is to comprise sufficient antimicrobial agent such that the article possess “antimicrobial activity” (see column 6, lines 33) (see instant claim 40). It is noted that the antimicrobial agent would inherently treat or alleviate the pathological effects or symptoms of a disease or condition as required by instant claim 47. 
Regarding the requirement that the articles possess washability and reusability, it is observed that each of the clothing and coverings recited by Gray are routinely subject to washing as routine care and reuse. Moreover, the requirement that the article be “washable and reusable” is an intended use and fails to provide additional structural detail not already recited by the claims. See MPEP 2111.02. 
The coating layer is to be applied in a way wherein the coating achieves a controlled placement of the treatment composition. Thus, Gray suggests the coating may be ‘selectively’ applied to a location of the fiber substrate such that placement and release of the active agent is controlled (see column 15, lines 42-45). Moreover, while Gray is silent with regards to the extent of which its coating composition is applied onto the fiber, one of ordinary skill would readily envisage that the entire fiber could be coated with a reasonable expectation for success in releasing the active agent to inhibit microorganisms.
As it pertains to instant claims 55, the fabric material would be expected to possess such an activity given the coating matrix of the art is substantially same as the coating matrix of the claims, i.e. a polymer and an active.  Thus, given the significant similarity, it would be reasonable to expect the properties, such as rate of release, to be the same, absent evidence otherwise.
Regarding instant claim 56, because the obvious structure is the same (polymer + active imbibed on to a target yarn) to that being claimed, the properties must also follow, e.g. release of the active from the matrix, to which the skin, if being worn as clothing, would be the recipient of. 
Regarding instant claim 60, Gray teaches that their yarn materials are absorbent and swellable. However, this does not apply to the “polymer matrix” which is simply the combination of a) a polymer and b) an active compound. Given that Gray is silent with regard to the property, it would be expected to be similar to that identified by Applicant, absent evidence to the contrary.
The only difference between Gray and the instant claims is that Gray does not teach the specific combination of components as claimed in a single embodiment (e.g. a yarn coated with a polymer matrix of a polymer and active compound and a non-coated yarn), or with sufficient specificity to be anticipatory.  The specific combination of features claimed is disclosed within the teaching of Gray, but ‘such ‘picking and choosing’ within several variable does not necessarily give rise to anticipation.   Where, as here, the reference does not provide any explicit motivation to select this specific combination of variables, anticipation cannot be found.  However, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  See MPEP 2141(I).  Consistent with this reasoning, it would have been obvious to have selected various combinations of various ingredients from within Gray's disclosure, to arrive at compositions

Claims 41, 44-46 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gray et al. (US 9901128) as applied to claims 40, 42, 43, 47, 49-50, 55, 56 and 58-60 above, and further in view of Mathis et al. (US 2008/0248704), evidenced by Wikipedia:Menthol.
Gray fails to teach the polymer matrix comprising a hydrophobic polymer wherein the polymer matrix is cross-linked.
Mathis is directed to fibers comprising a hydrophobic active component and a film-forming polymeric binder (see claim 1) wherein the active component may be a compound that has moisturizing properties, a soothing effect on the skin or an antimicrobial such as menthol (see [0032] and claim 2) (see instant claim 41). Mathis teaches that menthol is to be used in the fiber so as to contribute towards the equilibrium of the cutaneous layer, prevent water loss and wrinkling, freshen the skin and counteract signs of fatigue, improve dermal drainage and act against oxidative stress (see [0044]-[0054]). It is noted that menthol, when in a dried state such as in the fiber of Mathis, exists in a crystalline state (see evidence Wikipedia:Menthol) (see instant claim 46). The fibers of Mathis can be structured into a clothing garment (see [0003]).
The polymeric binder is to be crosslinked with a hydrophobic polymer (epichlorohydrin-crosslinked polyamindoamine) (see claim 4) (see instant claims 44 and 45). It is taught that the use of the polymeric binder improves wearer comfort (see abstract). 
Thus, it would have been obvious to a) include menthol into the Gray’s composition so as to provide the myriad benefits such as freshening the skin and counteracting signs of fatigue, and b) to use the crosslinked polymeric binder on the fibers of Gray so as to enhance comfort of the clothing article when worn. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.


Claim 57 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gray et al. (US 9901128) as applied to claims 40, 42, 43, 47, 49-50, 55, 56 and 58-60 above, and further in view of Svodoba et al. (US 6158253)
Gray fails to teach the article of clothing as being a sock.
Svodoba is directed to a sock which comprises antimicrobial fibers (see claim 15) so as to prevent bacteria and fungus growth. Thus, it would have been obvious to include socks in the articles of clothing of Gray as it was known that articles like socks are in need of antimicrobial activity. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611